Title: To George Washington from William Shepard, 28 August 1782
From: Shepard, William
To: Washington, George


                  
                     Sir
                      August 28th 1782
                  
                  I have Recivd your Excellencys favor of the 25 Instant for which I concive my self under greate obligation.
                  It never was my wish or Intention to divert or Interrupt in any Degree the attentions of Congress from the greate objects which demand there Consideration.
                  I aske nothing of them but what is fully in there Power to grant—and what I have a Right (to Expect) as there faithfull servant—nor is it my wish to Intrude my request at an unseasonable time—Congress have already had the subject of promotion in the massachusetts line before them upwards of four years.
                  I am persuaded your Excellency would not Exact that long Degree of patience which some officers have already Exercised.
                  I Can assure your Excellency that my mind is fixd and that it is my Intention to Know the Ground on which I stand.
                  I have the fullest Confidence in your Excellencys Wisdom Prudence and frindship and with Cheerfullness submit to you to lay the subject of my letters before Congress at such time—and in the manner your Excellency shall think Proper.
                  I cannot however refrain from declaring that I do not now: resque my life in the Field with that Cheerfullness which I have been wont to do nor am I willing to spill any more of my Blood in the cause of a Country who are so little disposed to do equal Justice—and while by Withholding from the line of massachusetts that promotion which they have so liberally Confered on officers of other states: are not only destroying that Grand Encentive to military Exertions but also Holding me up as an object of Contempt and Derision to the Community at large.  I am with the highest respect & Esteem your Excellencys most obt and most Humle Servt
                  
                     Wm Shepard Colo.
                     of the 4th massts Regt
                  
               